department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date conex-120735-04 cc ita b04 uil the honorable richard lugar united_states senate washington dc attention shellie bressler dear senator lugar this letter is in response to your inquiry on behalf of your constituent --------------- concerning an article in the new york times on date the article describes a dispute between the internal_revenue_service and a married couple over tuition payments made to jewish day schools although the article correctly indicates that the courts agree with the irs that the tuition payments are not deductible ------------ asks why the irs does not permit a deduction for payments he makes to have his children trained by the catholic church ------------ suggests that because the irs allows adherents of the church of scientology to deduct certain payments made to it he should be entitled to the same treatment we assume that ------------ believes that tuition paid to a parochial school should qualify as a charitable_contribution_deduction under sec_170 of the internal_revenue_code a taxpayer’s payment of tuition in return for the education of his children has long been held to be a nondeductible family expense not a gift or charitable_contribution to the educating institution 4_fsupp_33 d mass aff'd 62_f2d_986 1st cir cert_denied 291_us_686 264_f2d_889 4th cir it is equally well-settled that tuition paid so that taxpayers’ children could receive a religiously-oriented education is not a gift or contribution within the meaning of sec_170 the cost of sending one’s children to a parochial school is a personal living expense the deduction of which is prohibited by sec_262 55_tc_620 tuition payments are by definition made in return for educational benefits whether made to purchase secular education or religious education tuition payments are a simple exchange of money for services not a gift_for that reason tuition payments are not deductible see eg 51_tc_233 taxpayers who attempted to disguise tuition payments have experienced no success in the courts see eg 309_f2d_373 9th cir 468_f2d_1000 1st cir 468_f2d_778 2d cir in each of the foregoing cases the taxpayers and the exempt_organization attempted to eliminate the quid pro quo nature of the transaction the schools did not officially charge tuition contributions were requested but not compelled and the schools represented that no student would be turned away for failure to contribute to the funding entity nevertheless because the taxpayers expected and in fact received a valuable benefit in the form of religious-oriented education for their children the courts in the above-referenced cases recognized that the taxpayers’ voluntary contributions were in effect payments of tuition i hope this information is helpful if you have any questions concerning the deductibility of tuition payments please call ------------------ identification_number ------------- at -------- -------------- robert a berkovsky branch chief office of associate chief_counsel income_tax accounting sincerely
